DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings were received on 31 January 2022.  These drawings are acceptable.

Response to Arguments

3.	Applicant’s arguments, see page 6, lines 14-21, filed 31 January 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of the replacement drawings noted above. 

4.	Applicant’s arguments, see page 7, line 1 to page 8, line 8, filed 31 January 2022, with respect to the 35 USC 102 rejections of claim 1-3 have been fully considered and are persuasive.  The 35 USC 102 rejections of claim 1-3 have been withdrawn since the allowable subject matter of cancelled claim 5 has been incorporated into independent claim 1. 

5.	Applicant's arguments filed 31 January 2022 regarding the provisional obviousness-type double patenting rejection have been fully considered but they are not persuasive. The rejection remains outstanding, and has been updated below since Application No. 16/604,419 issued as U.S. Patent No. 11,219,865 B2 on 11 January 2022.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

7.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,219,865 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘865 patent use the terms flow-disturbing projection and flow-distributing projection. These features are seen as corresponding to the restriction portion and rectification projection, respectively, in the instant claims. As such the two sets of claims are seen as reciting overlapping subject matter. While the claims of the ‘865 patent recite limitations in addition to those of the instant claims (i.e. the flow-disturbing projection being configured to disturb the flow of the fluid) they nevertheless anticipate the instant claims. Anticipation is the epitome of obviousness.
With additional regard to instant claim 1, the recitation of the flow-disturbing projection extending along a circumferential direction of the case and intersecting the flow straightening projection(s) is seen as overlapping the instantly recited beam-shaped restriction portion connecting the rectification projection and the side wall portion and connecting the adjacent rectification projections.

Allowable Subject Matter

8.	Claims 1-3 would be allowable if the obviousness-type double patenting rejection set forth in this Office action was overcome.

Conclusion

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 11, 2022